DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This First Non-final action is in response to the Applicant’s amendment received on 7/09/2021 as a request for continued examination received, in response to the advisory action mailed on 06/25/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Tsai et al (US 2018/0333226 A1).
Examiner wishes to point out to applicant that claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and 
For claim 1, Tsai et al teach a system comprising: a forming system (Fig 4A item 200-thermoformign machine as the forming system) configured to: receive a dental assembly including a dental mold (Fig 2 or Fig 4, item 30,34) positioned on a support surface (26) of the dental assembly and a material that has been heated (it is noted that this limitation in regards to heating is intended use, material maybe heated during or right before pressing, see [0045]);
form a chamber encompassing the dental mold and a first portion of the material (as shown in Fig 4A, [0035]-[0050]), by interfacing an upper component of the forming system (see Fig 4A, items any one or combination of  elements 208, 212, 214 is considered to be upper component of the forming system) with a second portion of the material (Fig 2 shows material 22 includes first and second portion) that is pressed against the support surface (26) of the dental assembly (Fig 2 and 4A); and cause at least part of the first portion of the material to form over the dental mold (Fig 2 and 4A item 22 including first portion that is formed over 30,34).
As claim 2, Tsai et al further teach wherein the chamber is airtight or substantially airtight (see Fig 2 shows once upper element are closed it is a sealed pressurized system, as per [0037]-[0050]).
As claim 3, Tsai et al further teach wherein the chamber is formed by contacting the second portion of the material between the upper component of the forming system and a component of the dental assembly (Fig. 2 and 4A, upper component includes 
As for claims 4-5, Tsai et al further teach wherein the forming system comprises an actuator configured to cause the dental mold and the material to engage with one another (Fig 4A shows item 208 includes rod that enables it to pivot, which is considered actuator to cause the dental mold and the material to engage with one another); wherein the actuator is configured to cause the dental mold and the material to engage by at least one of moving the material towards the dental mold (Fig 2 and 4A; and [0035]-[0050]), or applying a vacuum to the chamber ([0045]).
As for claim 8, Tsai et al teach a system comprising:
a dental assembly including a dental mold (Fig 2 item 30,34) positioned on a support surface of the dental assembly (26) and a material that has been heated (this limitation appears to be intended use, the material maybe heated prior to being placed on the mold or during pressing, see [0045]), the dental assembly configured to support the material (Fig 2); and
a forming system configured to receive the dental assembly (Fig 4A, item 200-forming system), to form a chamber encompassing the dental mold and a first portion of the material by interfacing with a second portion of the material (Fig 2 and 4A), and to cause at least a dental aligner portion of the first portion of the material to form over the dental mold in the shape of a dental aligner ([0035]-[0048]), wherein the second portion of the material is a non-dental aligner portion of the material (Fig 2 not all the material will form into aligner) , and wherein the chamber is formed by contacting the second portion of the material between an upper component of the forming system and the support surface such that the second portion of the material is pressed against the support surface (Fig 2 and 4A).
As for claim 9, see claim 2 above. 
As for claims 10 -11, Tsai et al further teach a system configured to apply vacuum suction to the chamber to cause the material to form over the dental mold ([0037]-[0045]); wherein the forming system is configured to apply pressure to the chamber to cause the heated material to compress onto the dental mold ([0045]-[0050]).
As for claims 12-13, Tsai et al further teach wherein the forming system includes an actuator configured to cause the dental mold and the material to engage (Fig 4A causes the material to engage the mold via actuating mechanism on 208);  wherein the actuator is configured to cause the dental mold and the material to engage by at least one of moving the material towards the dental mold (Fig 2 and 4A; and [0035]-[0050]), or applying a vacuum to the chamber ([0045]).
As for claims 17-20, see rejection made above. Furthermore, the apparatus taught by Tsai et al is capable of thermoforming the claimed material (see [0026]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,315,353 in view of Tsai et al (US 2018/0333226 A1). It is noted that the claims of U.S. Patent No. 10,315,353, teaches a system, which includes all the elements currently claimed in the instant application.
For independent claim 1, 8, and 17, the claims of U.S. Patent No. 10,315,353 teaches a system comprising: a forming system configured to receive dental assembly, press the material to formed into shaped dental aligner, and including heating before pressing (see claims 1-18). However, U.S. Patent No. 10,315,353, fails to teach explicitly dental assembly including dental mold positioned on support surface of the dental assembly and a material that has been heated. In the same field of endeavor, Tsai, teaches a system comprising: a forming system (Fig 4A item 200-thermoformign machine as the forming system) configured to: receive a dental assembly including a dental mold (Fig 2 or Fig 4, item 30,34) positioned on a support surface (26) of the dental assembly and a material that has been heated (it is noted that this limitation in regards to heating is intended use, material maybe heated during or right before pressing, see [0045]);form a chamber encompassing the dental mold and a first portion of the material (as shown in Fig 4A, [0035]-[0050]), by interfacing an upper component of the forming system (see Fig 4A, items any one or combination of  elements 208, 212, 214 is considered to be upper component of the forming system) with a second portion of the material (Fig 2 shows material 22 includes first and second portion) that is pressed against the support surface (26) of the dental assembly (Fig 2 and 4A); and cause at least part of the first portion of the material to form over the dental mold (Fig 2 and 4A item 22 including first portion that is formed over 30,34).
It would have been obvious to one ordinary skill in the art to modify U.S. Patent No. 10,315,353 with including specific type of dental aligner assembly (mold), for forming desired shaped article. It is noted that claims 2-20, see claims 2-18 of the U.S. Patent No. 10,315,353 and Tsai, and would have been obvious as it includes all the elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743